Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/718,793 filed on 12/18/2019, and in response to Applicant's election of Group I without traverse in the reply filed on 06/08/2022.
Claims 1-19 are currently pending and have been examined.

Election/Restriction
Applicant’s election without traverse of claims 1-19 (Group I) in the reply filed on 06/08/2022 is acknowledged.
Claim 20 (Group II) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed method (claims 1-10), apparatus (claim 11), and computer program product (claims 12-19) are directed to at least one of the eligible categories of subject matter under §101 (process, machine and article of manufacture, respectively), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG since the claims set forth commercial or legal interactions (marketing or sales activities or behaviors), e.g., sales/marketing activities in the form of recommendations for clothing based on a targeted geographical region (Spec. at paragraphs 1, 18-19, 22, and 26, e.g., “Utilizing these recommendations, the clothing designers and manufacturers can design and produce pieces of clothing for specific geographical regions that are more personalized to the people of the geographical region and more likely to result in the sale of the clothing, thereby reducing waste associated with unsold clothing.”), and also recites steps that fall under the “Mental Processes” abstract idea grouping by reciting activities that can be performed in the human mind (including an observation, evaluation, judgment, opinion).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below, whereas the additional elements are presented in plain text:
receiving a clothing design, wherein the clothing design identifies attributes of an article of clothing (The “receiving” step covers commercial or legal interactions (marketing or sales activities or behaviors) because the received clothing design and attributes directly pertain to the commercial activity for providing a recommendation in pursuit of business, sales, or marketing activity, and also can be understood as a mental step because the “receiving” step is disembodied and can be performed by human observation or evaluation.  In addition, the “receiving” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
accessing a plurality of information sources having sentiments regarding attributes of pieces of clothing, wherein each of the plurality of information sources has a corresponding geographical location associated with the sentiment, wherein each of the plurality of information sources is assigned to one of a plurality of geographical regions (The “accessing” step covers commercial or legal interactions (marketing or sales activities or behaviors) because the accessed data directly pertains to the commercial activity for providing a recommendation in pursuit of business, sales, or marketing activity, and also can be understood as a mental step because the “accessing” step is disembodied and can be performed by human observation or evaluation since neither the step nor the information sources are defined in the claim as having any particular form, structure, or the like.  In addition, the “accessing” activity is insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
identifying, utilizing the plurality of information sources corresponding to respective assigned geographical regions, location-dependent attributes of the pieces of clothing, wherein the location-dependent attributes comprise clothing attributes whose corresponding user sentiments vary across at least a subset of the geographical regions (The “identifying” covers commercial or legal interactions (marketing or sales activities or behaviors) because this activity data directly pertains to the commercial activity for providing a recommendation in pursuit of business, sales, or marketing activity, and also can be understood as a mental step because the “identifying” step is disembodied and can be performed by human evaluation, judgment, or opinion); and
recommending, based upon the location-dependent attributes and a targeted geographical region in which the article of clothing is to be sold, parameter values for the attributes of the article of clothing, wherein the recommending comprises correlating (i) the targeted geographical region with (ii) location-dependent attributes having a positive sentiment within the targeted geographical region (The “recommending” covers commercial or legal interactions (marketing or sales activities or behaviors) because this activity data directly pertains to the commercial activity for providing a recommendation in pursuit of business, sales, or marketing activity, and also can be understood as a mental step because the “recommending” step is disembodied and can be performed by human evaluation, judgment, or opinion).

Considered together, these steps set forth an abstract idea of providing a recommendation for clothing based on a targeted geographical region, which is commercial activity (sales/marketing) and activity that can be implemented in the human mind.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited in independent claims 11/19 include an apparatus, at least one processor (claim 11), and a computer readable storage medium having computer readable program code embodied therewith (claims 11-12), whereas independent claim 1 does not recite any additional elements beyond the abstract idea itself.  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h).  Lastly, even if the receiving  and accessing steps are evaluated as additional elements, these steps amount, at most, to insignificant extra-solution activity, which is insufficient to integrate a judicial exception into a practical application.  See MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited in independent claims 11/19 include an apparatus, at least one processor (claim 11), and a computer readable storage medium having computer readable program code embodied therewith (claims 11-12), whereas independent claim 1 does not recite any additional elements beyond the abstract idea itself.   These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (generic computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer to implement the invention.  For example, the Specification at paragraph [0043] notes that, e.g., “computer system/server 12' in computing node 10' is shown in the form of a general-purpose computing device,” and in paragraph [0054] notes that “These computer readable program instructions may be provided to a processor of a general purpose computer”).  Therefore, the generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Lastly, even if the receiving and accessing steps are evaluated as additional elements, these steps amount, at most, to insignificant extra-solution activity, which is well-understood, routine, and conventional activity and thus insufficient to add significantly more to the claims.  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-10 and 13-19 recite the same abstract idea as recited in the independent claims with further steps/details of the same or similar sales/marketing activities and mental steps recited in the independent claims, and therefore the dependent claims similarly fall under both the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings along with the same additional generic computing elements as recited in independent claims 11/12 which, as noted above, are not enough to confer eligibility when evaluated under Step 2A Prong Two or Step 2B.  Although dependent claims 3/14 recite a feature for “utilizing a natural language processing technique,” this technique as recited is disembodied and fails to provide software/hardware for performing this function.  Nevertheless, even if “natural language processing” of claims 3/14 is evaluated as an additional element, under Step 2A Prong Two, it is noted that the claimed “natural language processing” is recited at a high level of generality and fails to yield a technical improvement or otherwise impose meaningful limitation to integrate the abstract idea into a practical application.  Under Step 2B, evidence shows that “natural language processing techniques”  are well-understood, routine, and conventional in the art, which does not amount to significantly more than the abstract idea itself.  See, e.g., Morsa, US 2006/0085408 (paragraph 0144: well -known-to-the-arts natural language processing (NLP) (computational linguistics) or some other method as is well known to the arts may be used). See also, Szabo, US Pat. No. 5,966,126 (col. 6, lines 57-62 and col. 28, lines 16-19:  e.g., definitions may be produced in known manner, such as by explicit definition, or through use of assistive technologies, such as natural language translators;  user defines a search using prior known techniques, such as natural language searching).  Accordingly, the use of natural language processing to evaluate the received data is insufficient to integrate the judicial exception into a practical application or to add significantly more to the claim.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation or additional elements that fail to integrate the claims into a practical application or add significantly more beyond the abstract idea.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 10-13, and 17 are rejected under 35 U.S.C. §103 as unpatentable over Penner et al. (US 2018/0218433, hereinafter “Penner”) in view of Abraham et al. (US 2017/0345279, hereinafter “Abraham”).

Claims 1/11/12:  As per claim 1, Penner teaches a method, comprising:
receiving a clothing design, wherein the clothing design identifies attributes of an article of clothing (paragraphs 75-77, 88-89, and 95-96:  e.g., user inputs color and/or fashion preferences and constraints…where each garment or accessory is associated with tagged attributes; in the preferred embodiment the attributes of garments are inferred automatically through the history of their use and through the manner in which the user utilizes the garments over time;  Photos of clothes can also be imported to the system, method, and device from third-party retailers that already have photos of clothing;  user selects the type of shirt, such as dress shirt, polo/casual collared shirt);
accessing a plurality of information sources having sentiments regarding attributes of pieces of clothing, wherein each of the plurality of information sources has a corresponding geographical location associated with the sentiment, wherein each of the plurality of information sources is assigned to one of a plurality of geographical regions (paragraphs 75-77, 87, and 92: e.g., user inputs color and/or fashion preferences and constraints; recommendation system 122 uses one or a set of approaches, to generate a suggested set of clothes 124 for each event on the user's calendar…suggested set of clothes is offered to the user using visual, audial, and/or tactile queues 134 where the user can approve or reject the recommendations; A user 102 from a set of users 100 makes use of a computing device 104 such as a hand-held phone, tablet, personal computer, or personal data assistant to interface with the software application 106 of interest. The user establishes color and/or fashion preferences and constraints 108 that include, for example location; data over all users in the system are stored, including the choices of garments and accessories for events, the locations of those events in terms of their geography and customs, timing, and so forth. These data are in turn used to help users make improved clothing set choices with increased efficacy and efficiency, and can also be used to help retailers understand patterns in color and/or fashion behavior over a large set of users over time. This helps retailers determine which types of apparel to offer by time, season, activity, location, and price; The machine learning methods may also generalize from data from people who are not the current user 310, by associating similar people with similar fashion sense to the user and imputing that what those people like will be similar to what the current user likes. The machine learning methods may use a numeric rating 312 or also word-based descriptions of how well articles of clothing go together rather than numeric ratings 314. For example, when using fuzzy logic, the app may offer that a particular pair of pants goes with a shirt “pretty well” or “poorly.”;  The machine learning algorithms may also adjust the ratings of clothes that are believed to go well together based on feedback from the user and/or other users 316, taking into account fashion/color trends as well as geographic and social dynamic);
identifying, utilizing the plurality of information sources corresponding to respective assigned geographical regions, location-dependent attributes of the pieces of clothing, wherein the location-dependent attributes comprise clothing attributes whose corresponding user sentiments vary across at least a subset of the geographical regions (paragraphs 78, 80, 87, and 92:  e.g.,  Using the system, methods, and device, it is possible to structure clothing and accessory sets in advance for specific event types or locations; Information from the preferences and constraints 108, measurements 110, virtual closet 112, clothing tags, calendar of events 116, forecasted weather at the event location 118, event setting and lighting 120 are provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes 124 back to the user; All data over all users in the system are stored, including the choices of garments and accessories for events, the locations of those events in terms of their geography and customs, timing, and so forth…helps retailers determine which types of apparel to offer by time, season, activity, location, and price; machine learning algorithms may also adjust the ratings of clothes that are believed to go well together based on feedback from the user and/or other users 316, taking into account fashion/color trends as well as geographic and social dynamics); and
recommending, based upon the location-dependent attributes and a targeted geographical region in which the article of clothing is to be [worn], parameter values for the attributes of the article of clothing, wherein the recommending comprises correlating (i) the targeted geographical region with (ii) location-dependent attributes having a positive sentiment within the targeted geographical region (paragraphs 76, 80, 82, 87, 92, and 101:  e.g., The overall flow of the recommendation system, methods, and device allows for the rapid, interactive, selection of appropriate garments and/or accessories with human assistance or using machine learning methods; Information from the preferences and constraints…forecasted weather at the event location 118 [i.e., location-dependent attributes and a targeted geographical region, and location-dependent attributes having a positive sentiment within the targeted geographical region], event setting and lighting 120 are provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes 124 back to the user. The recommendation system can be in the form of opinion from a fashion expert 126 or via a social network of users 128 or via rule-based and/or case-based expert system 130 and/or an intelligent machine learning algorithm 132 that learns over the stored history of calendar information and clothes worn by each day what the user may feel is suitable for a specific event [i.e., parameter values for the attributes of the article of clothing]. In the preferred embodiment the system not only uses the history of one user's fashion choices but the history of all similar users using the system, methods, and device to recommend color and/or fashion choices [i.e., parameter values for the attributes of the article of clothing]; data over all users in the system are stored, including the choices of garments and accessories for events, the locations of those events in terms of their geography [i.e., targeted geographical region] and customs [i.e., location-dependent attributes having a positive sentiment within the targeted geographical region], timing, and so forth. These data are in turn used to help users make improved clothing set choices with increased efficacy and efficiency, and can also be used to help retailers understand patterns in color and/or fashion behavior over a large set of users over time. This helps retailers determine which types of apparel to offer by time, season, activity, location [i.e. location-dependent attributes having a positive sentiment within the targeted geographical region]; The machine learning algorithms may also adjust the ratings of clothes that are believed to go well together based on feedback from the user and/or other users 316, taking into account fashion/color trends as well as geographic and social dynamics).

Penner does not explicitly teach:
a targeted geographical region in which the article of clothing is to be sold.

Abraham teaches:
a targeted geographical region in which the article of clothing is to be sold (paragraphs 57, 59, 63, and 65-66: data discovery can include obtaining data regarding clothing combinations, the manner in which smart garments 200 are worn, emerging fashion trends for specific age groups, emerging fashion trends for specific geographic regions, emerging fashion trends for demographic groups, influencers of fashion trends, fashion trend influencing factors, brand loyalty for different age, demographic and location groups, loyalty to particular retailers, discovery of different fashion market segments, the impact on fashion influencers on different market segments, and so on;  such recommendation can be based on the user's age, the user's demographic information, the user's geographic location or planned geographic location, weather conditions at the geographic;  For example, various style guides can be directed to different age groups, geographic locations, demographic segments, lifestyles, activities, etc.; garment application 350 can receive from one or more retailer systems 315 various types of information, for example data on clothing inventory at one or more stores, data indicating geographic locations of stores, store plan information, lines of clothing currently offered, lines of clothing being considered for offer, sales reports, retailer feedback, etc.; Further, the garment application 350 can communicate to the retail systems 315 recommendations for product placement, recommendations on how smart garments 200 should be displayed in retail location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Penner with Abraham because the references are analogous since they are each directed to computer-implemented features for providing fashion recommendations based on, inter alia, geographic location information, which is within Applicant’s field of endeavor of identifying clothing design attributes for geographical regions, and because modifying Penner such that the targeted geographical region is one in which article of clothing is to be sold, in view of the motivation to provide relevant marketing/sales intelligence to clothing retailers and manufacturers so as to improve their business performance (Penner at paragraph 95); and further obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Abraham’s targeted geographical region in which the article of clothing is to be sold for Penner’s targeted geographical region in which the article of clothing is to be worn involves the simple substitution of one known element for another known element, which yields a predictable result of providing a recommendation based upon the location-dependent attributes and a targeted geographical region in which the article of clothing is to be sold. 
Claims 11/12 are directed to an apparatus and computer program product for performing substantially similar limitations as those set forth in claim 1 and addressed above.  Accordingly, Penner, in view of Abraham, teaches an apparatus and computer program product for performing the limitations discussed above (Penner at paragraphs 8, 20, 75-77, and Fig. 1:  computer device; processor; software application; See also, Abraham at paragraphs 17, 21, 26, and Figs. 3-4:  server; processing system; computer readable storage medium), and claims 11/12 are therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/13: Penner further teaches wherein the receiving comprises receiving an image corresponding to the clothing design; and wherein the attributes are identified utilizing an image analysis technique to extract the attributes (paragraphs 77, 88, 96, and claim 7:  e.g., Photos of clothes can also be imported; extract color and/or pattern from garments; user enters his/her account in the app 202, which then provides the opportunity for the user to (1) access saved outfits, which are collections of clothing articles that the user has saved on prior occasions 204, (2) view individual saved clothing items, 206 (3) enter new clothing items into a virtual closet in the app using either photos taken by the user or other graphics; user takes photos of clothing items 600 from his/her closet and uses these photos to build a virtual closet 602. To do this, the app relies on wireframes of articles of clothing that the user can identify 604. The photo is then mapped to the wireframe, providing an easy method of presenting a particular item to the user for future use. As the light that is available for taking a photo of a clothing article is not anticipated to be the same for all users at all times, after the user takes a photo of an article of clothing, the photo is presented to the user to confirm that it appears suitable 606. In addition, the user can touch a spot on the photo that best represents the color of the article of clothing).

Claim 5:  Penner further teaches method of claim 1, wherein the recommending is made in view of attributes identified as prominent attributes, wherein the prominent attributes of the article of clothing are not varied across targeted geographical regions (paragraphs 75, 80, 83-84, 88, 92, 96, and 101: e.g., each garment or accessory is associated with tagged attribute; provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes 124 back to the user. The recommendation system can be in the form of opinion from a fashion expert 126 or via a social network of users 128 or via rule-based and/or case-based expert system 130 and/or an intelligent machine learning algorithm 132 that learns over the stored history of calendar information and clothes worn by each day what the user may feel is suitable for a specific event. In the preferred embodiment the system not only uses the history of one user's fashion choices but the history of all similar users using the system, methods, and device to recommend color and/or fashion choices; Clothing sets are then ranked in order of decreasing suitability, with a user defined set of clothing sets selected to be removed; machine learning methods may use a numeric rating 312 or also word-based descriptions of how well articles of clothing go together rather than numeric rating; providing an easy method of presenting a particular item to the user for future use. As the light that is available for taking a photo of a clothing article is not anticipated to be the same for all users at all times, after the user takes a photo of an article of clothing, the photo is presented to the user to confirm that it appears suitable 606. In addition, the user can touch a spot on the photo that best represents the color of the article of clothing. This color is retained by the app in terms of its red-green-blue (RGB) values).

Claims 7/17:  Penner further teaches wherein the attributes of the clothing utilized for recommendation are non-focus attributes, wherein a non-focus attribute comprises an attribute that is not critical to the design of the article of clothing (paragraphs 75, 80, 83-84, 88, 92, 96, and 101: e.g., each garment or accessory is associated with tagged attribute; provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes 124 back to the user. The recommendation system can be in the form of opinion from a fashion expert 126 or via a social network of users 128 or via rule-based and/or case-based expert system 130 and/or an intelligent machine learning algorithm 132 that learns over the stored history of calendar information and clothes worn by each day what the user may feel is suitable for a specific event. In the preferred embodiment the system not only uses the history of one user's fashion choices but the history of all similar users using the system, methods, and device to recommend color and/or fashion choices; Clothing sets are then ranked in order of decreasing suitability, with a user defined set of clothing sets selected to be removed; machine learning methods may use a numeric rating 312 or also word-based descriptions of how well articles of clothing go together rather than numeric rating; providing an easy method of presenting a particular item to the user for future use. As the light that is available for taking a photo of a clothing article is not anticipated to be the same for all users at all times, after the user takes a photo of an article of clothing, the photo is presented to the user to confirm that it appears suitable 606. In addition, the user can touch a spot on the photo that best represents the color of the article of clothing. This color is retained by the app in terms of its red-green-blue (RGB) values).

Claim 10:  Penner further teaches wherein at least one of the plurality of information sources comprises a customer review of at least one piece of clothing having a similarity to the article of clothing (paragraphs 75, 76, 80, and 93:  e.g., Within the device, a recommendation system 122 uses one or a set of approaches, to generate a suggested set of clothes 124 for each event on the user's calendar 116. These approaches include the advice of a human fashion expert 126, advice and/or choices of a social network of other users of the device and system 128, computer rule-based and/or case-based expert system 130, and/or machine learning algorithm 132. The suggested set of clothes is offered to the user using visual, audial, and/or tactile queues 134 where the user can approve or reject the recommendations. The user can iteratively use the system to find increasingly appropriate sets of clothes; features and constraints may be used by the system, methods, and device to help the user review and score clothing sets that are considered appropriate or best. For example, the system can help the user determine which clothes are best on an international trip where the chosen sets of clothes meet the appropriate color and/or fashion social conventions or forecasted weather at those foreign locations; system not only uses the history of one user's fashion choices but the history of all similar users using the system, methods, and device to recommend color and/or fashion choices. The learning is also associated with feedback from the user as to which recommendations are preferred or not, or which sets worked well or not for each event on the calendar).

Claims 3-4, 6, 8, 14-16, and 18 are rejected under 35 U.S.C. §103 as unpatentable over Penner et al. (US 2018/0218433, hereinafter “Penner”) in view of Abraham et al. (US 2017/0345279, hereinafter “Abraham”), as applied to claims 1, 5, and 12 above, and further in view of Greenberger et al. (US 2018/0046886, hereinafter “Greenberger”).

Claims 3/14:  Penner, in view of Abraham, teaches the limitations of claims 1/12 as set forth above, but does not teach the limitation of claims 3/14. 
Greenberger teaches wherein the receiving comprises receiving a conversation corresponding to the clothing design; and wherein the attributes are identified utilizing a natural language processing technique to extract the attributes from the conversation (paragraphs 13 and 88: A sentiment of a given content can be determined using NLP. For example, by performing NLP on the content of a post, it can be determined whether the content expresses a favorable or unfavorable sentiment about a subject; Similarly, NLP analysis of a close friend's comment 410 finds that the terms “love” “shirt” and “Alice” in comment 410 support the conclusion that comment 410 is in the context of the clothing entity of the female human depicted in image 404. Furthermore, the sentiment analysis of comment 410 computes to a favorable sentiment expressed in comment 410 towards the clothing entity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Penner/Abraham with Greenberger by incorporating natural language processing to identify/extract attributes corresponding to clothing design from a conversation, as claimed, in view of the motivation to obtain and provide relevant marketing/sales intelligence to clothing retailers and manufacturers so as to improve their business performance (Penner at paragraph 95). 

Claims 4/15:  Penner, in view of Abraham, teaches the limitations of claims 1/12 as set forth above, but does not teach the limitation of claims 4/15. 
Greenberger teaches wherein the identifying the sentiments in the information sources comprises using a text sentiment analysis technique and classifying the sentiments into positive sentiments and negative sentiments (paragraphs 13, 85, 87-88, 92-93, and 95-96:  e.g., A sentiment of a given content can be determined using NLP. For example, by performing NLP on the content of a post, it can be determined whether the content expresses a favorable or unfavorable sentiment about a subject. As an example, a close friend's post, “I like your hair,” can be parsed using NLP to determine that the post has a favorable sentiment towards a person's hair in an image, whereas “Those glasses don't work” post can be parsed using NLP to determine that the post has an unfavorable sentiment towards the eyewear a person might be wearing in an image; FIG. 3 analyzes comment 506 to determine that the context of comment 506 is the eyewear entity of the male human in image 504, and the sentiment of comment 506 is unfavorable, exceeding a threshold unfavorability on an unfavorability scale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Penner/Abraham with the teachings of Greenberger by modifying the sentiment identification by using a text sentiment analysis technique and classifying the sentiments into positive sentiments and negative, as claimed, in order to extract consumer sentiment from social media postings, which would serve the motivation in the art to obtain and provide relevant marketing/sales intelligence to clothing retailers and manufacturers so as to improve their business performance (Penner at paragraph 95). 

Claim 6:  Penner further teaches wherein the prominent attributes are identified as attributes (i) whose corresponding user sentiments have a variation in sentiment … across the geographical regions and (ii) being a featured characteristic of the clothing design (paragraphs 75, 80, 83, 87-88, 92, 96, and 101: e.g., each garment or accessory is associated with tagged attribute;  machine learning methods may use a numeric rating 312 or also word-based descriptions of how well articles of clothing go together rather than numeric rating; data over all users in the system are stored, including the choices of garments and accessories for events, the locations of those events in terms of their geography and customs, timing, and so forth. These data are in turn used to help users make improved clothing set choices with increased efficacy and efficiency, and can also be used to help retailers understand patterns in color and/or fashion behavior over a large set of users over time. This helps retailers determine which types of apparel to offer by time, season, activity, location, and price; machine learning algorithms may also adjust the ratings of clothes that are believed to go well together based on feedback from the user and/or other users 316, taking into account fashion/color trends as well as geographic and social dynamics; user can touch a spot on the photo that best represents the color of the article of clothing. This color is retained by the app in terms of its red-green-blue (RGB) values), but does not teach a variation in sentiment below a predetermined threshold.
Greenberger teaches a variation in sentiment below a predetermined threshold (paragraphs 92-93, and 96:  sentiment of comment 506 is unfavorable, exceeding a threshold unfavorability on an unfavorability scale; due to a greater than threshold unfavorability sentiment, comment 506 is colored red (depicted as heavy pattern fill in the text box of comment 506); due to a less than threshold unfavorability sentiment, comment 508 is colored deep orange (depicted as medium pattern fill in the text box of comment 508); and due to a greater than threshold favorability sentiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Greenberger  to the combination of Penner/Abraham by modifying the variation in sentiment across geographical reasons such that the variation is below a predetermined threshold, as claimed, in order to serve the motivation in the art to obtain and provide relevant marketing/sales intelligence to clothing retailers and manufacturers so as to improve their business performance (Penner at paragraph 95), particularly in view of location based preferences and geographic dynamics (Penner at paragraphs 76 and 92). 

Claims 8/18:  Penner further teaches wherein the recommending comprises (i) performing a plurality of predicted sales analyses, wherein each of the plurality of the predicted sales analyses utilizes a different parameter value for the attributes and (ii) recommending a parameter value for an attribute based upon the plurality of predicted sales analyses (paragraphs 48, 55, 58, 75, 80, 86, 93, and 95: Generalization of future user likes; Sales trends; define…future events, their type, and garment need relative to expected weather forecast 118, if known, and event setting and lighting;  forecasted weather at the event location 118, event setting and lighting 120 are provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes; identify clothing for possible sharing, borrowing, or sale; Generalization over future user likes; machine learning methods accept data on current sales trends of different articles of clothing to users 320 that are generalized to be similar to the current user and constructs a mathematical model 322 that results in suggesting which new articles of clothes the current user should acquire;  provide an opportunity for removal from the closet either as a donation, or for sale, or for rent or loan to other users through the system; Information from the preferences and constraints…clothing tags 114, calendar of events 116, forecasted weather at the event location 118, event setting and lighting 120 are provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes 124 back to the user; provides for collecting data regarding the use of different articles of clothing 500, the purchasing habits of users…which can be provided to clothing retailers and manufacturers 506 so as to improve their business performance).

Claim 16:  Penner further teaches wherein the recommending is made in view of attributes identified as prominent attributes, wherein the prominent attributes of the article of clothing are not varied across targeted geographical regions (paragraphs 75, 80, 83, 88, 92, 96, and 101: e.g., each garment or accessory is associated with tagged attribute; provided to a recommendation system 122 that associates sets of clothes and/or accessories with specific future events and provides recommendations for sets of clothes 124 back to the user. The recommendation system can be in the form of opinion from a fashion expert 126 or via a social network of users 128 or via rule-based and/or case-based expert system 130 and/or an intelligent machine learning algorithm 132 that learns over the stored history of calendar information and clothes worn by each day what the user may feel is suitable for a specific event. In the preferred embodiment the system not only uses the history of one user's fashion choices but the history of all similar users using the system, methods, and device to recommend color and/or fashion choices; The machine learning methods may use a numeric rating 312 or also word-based descriptions of how well articles of clothing go together rather than numeric rating; providing an easy method of presenting a particular item to the user for future use. As the light that is available for taking a photo of a clothing article is not anticipated to be the same for all users at all times, after the user takes a photo of an article of clothing, the photo is presented to the user to confirm that it appears suitable 606. In addition, the user can touch a spot on the photo that best represents the color of the article of clothing. This color is retained by the app in terms of its red-green-blue (RGB) values), wherein the prominent attributes are identified as attributes (i) whose corresponding user sentiments have a variation in sentiment … across the geographical regions and (ii) being a featured characteristic of the clothing design (paragraphs 75, 80, 83, 87-88, 92, 96, and 101: e.g., each garment or accessory is associated with tagged attribute;  machine learning methods may use a numeric rating 312 or also word-based descriptions of how well articles of clothing go together rather than numeric rating; data over all users in the system are stored, including the choices of garments and accessories for events, the locations of those events in terms of their geography and customs, timing, and so forth. These data are in turn used to help users make improved clothing set choices with increased efficacy and efficiency, and can also be used to help retailers understand patterns in color and/or fashion behavior over a large set of users over time. This helps retailers determine which types of apparel to offer by time, season, activity, location, and price; machine learning algorithms may also adjust the ratings of clothes that are believed to go well together based on feedback from the user and/or other users 316, taking into account fashion/color trends as well as geographic and social dynamics; user can touch a spot on the photo that best represents the color of the article of clothing. This color is retained by the app in terms of its red-green-blue (RGB) values), but does not teach a variation in sentiment below a predetermined threshold.
Greenberger teaches a variation in sentiment below a predetermined threshold (paragraphs 92-93, and 96:  sentiment of comment 506 is unfavorable, exceeding a threshold unfavorability on an unfavorability scale; due to a greater than threshold unfavorability sentiment, comment 506 is colored red (depicted as heavy pattern fill in the text box of comment 506); due to a less than threshold unfavorability sentiment, comment 508 is colored deep orange (depicted as medium pattern fill in the text box of comment 508); and due to a greater than threshold favorability sentiment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Greenberger  to the combination of Penner/Abraham by modifying the variation in sentiment across geographical reasons such that the variation is below a predetermined threshold, as claimed, in order to serve the motivation in the art to obtain and provide relevant marketing/sales intelligence to clothing retailers and manufacturers so as to improve their business performance (Penner at paragraph 95), particularly in view of location based preferences and geographic dynamics (Penner at paragraphs 76 and 92).

Claims 9 and 19 are rejected under 35 U.S.C. §103 as unpatentable over Penner et al. (US 2018/0218433, hereinafter “Penner”) in view of Abraham et al. (US 2017/0345279, hereinafter “Abraham”), as applied to claims 1 and 12 above, and further in view of Yeung et al. (US 2016/0026926, hereinafter “Yeung”).

Claims 9/19:  Penner, in view of Abraham, teaches recommending comprises identifying an attribute correlation based upon the sentiment for a particular geographical region (as discussed above in the rejection of claims 1/12, which is incorporated herein), but does not teach by utilizing a regression model, wherein the regression model is built from (i) the attributes and (ii) sentiments associated with the attributes.
Yeung, in analogous art of a clothing matching system/method, teaches providing clothing recommendations, including utilizing a regression model, wherein the regression model is built from (i) the attributes and (ii) sentiments associated with the attributes (paragraphs 45, 50, 60 and 78: also respond to a user's change of style such as colour preference, or the specification of particular clothing items; This allows better flexibility to recommend clothing items under different user-specified conditions or scenarios; optimizer extracts a representative 5-colour palette from an outfit and evaluates the colour compatibility of the palette based on the regression model, which is trained by a large number of user-rated colour palettes. The trained regression model can take a 5-colour palette as input, and predict a user preference rating. Fewer or more than 5 colours may be used in the palette, but a 5-colour palette is highly advantageous as it mimics the palette definition convention used in the fashion industry, thereby allowing for easier generation of training data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Penner/Abraham with Yeung’s regression model built from attributes and associated sentiments, as claimed, in order to serve the motivation in the art to apply a known and easily implementable mathematical approach to provide valuable intelligence pertinent to clothing recommendations, which would predictably improve target marketing strategies, and which would also serve the pursuit of providing relevant marketing/sales intelligence to clothing retailers and manufacturers so as to improve their business performance (Penner at paragraph 95), particularly in view of location based preferences and geographic dynamics (Penner at paragraphs 76 and 92).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leonard et al. (US 2015/0186977): discloses systems and methods for regional item recommendations, including clothing/apparel recommendations based on geolocation (See, e.g., paragraphs 29 and 58).
Sewak et al. (US 2019/0318209): discloses cognitive analysis and classification of apparel images, including training a Cognitive Neural Network (CNN)based on concepts that influence fashion across, e.g., geography (at least paragraphs 20-21).
New Style Data Platform Trendage Combines AI, Communities and Visual Search To Provide Automated Product Recommendations: Retailers Can Now Access Valuable Insights On Customer Apparel Preferences and Cross Sell Data In a Timely Manner PR Newswire [New York] 15 Feb 2018: discloses the use of artificial intelligence to aid retailers with providing automated product (e.g. clothes, accessories) recommendations to consumers.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
07/15/2022